394 A.2d 1129 (1978)
Richard G. DUNTON, Jr.
v.
DEPARTMENT OF EMPLOYMENT SECURITY.
No. 189-77.
Supreme Court of Vermont.
October 30, 1978.
William G. Martin, Vermont Legal Aid, Inc. Montpelier, for plaintiff.
Michael F. Ryan, Montpelier, for defendant.
Before BARNEY, C. J., and DALEY, LARROW, BILLINGS and HILL, JJ.
PER CURIAM.
Claimant was disqualified for unemployment compensation benefits by the Employment Security Board, under 21 V.S.A. *1130 § 1344(a), for leaving his last employing unit voluntarily without good cause attributable to such employing unit. Experienced in the field, he was employed upon a commission basis on sales accepted by the employer as good credit risks. No bad faith in passing on purchasers' credit is even claimed. Claimant quit his job after three weeks because he did not make expenses in that period.
We agree with the Board that claimant has not met his burden of showing that his cause for quitting, however valid, was attributable to the employer. No effort to change working terms or conditions was shown, and there is no showing that such effort would have been unavailing. The Board's conclusion that claimant's cause for quitting was not attributable to the employer is supported by the findings, and must stand. Frost v. Department of Employment Security, 135 Vt. 39, 370 A.2d 203 (1977).
The order of the Employment Security Board is affirmed.